LERK U.3. DISTRICT COURT
NORTHERN DIST. OF TX

LUBBOCK DIVISION
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS202] NAY 24 PM 6: 20

LUBBOCK DIVISION
DEPUTY ae

 

UNITED STATES OF AMERICA §
§

Vv. § CASE NO. 5:21-CR-010-H-BQ-1
§

JUSTIN DAVID MUSGRAVES §

REPORT AND RECOMMENDATION ON PLEA
BEFORE THE UNITED STATES MAGISTRATE JUDGE

This case has been referred by the United States district judge to the undersigned
for the taking of a guilty plea. The parties have consented to appear before a United States
magistrate judge for these purposes. This Report and Recommendation on Plea is
submitted to the court under 28 U.S.C. § 636(b)(3).

A. Recommendation regarding Guilty Plea

Defendant appeared with counsel before the undersigned United States magistrate
judge who addressed the defendant personally in open court and informed the defendant
of, and determined that the defendant understood, the admonitions contained in Rule 11
of the Federal Rules of Criminal Procedure.

The defendant pleaded guilty (under a written plea bargain agreement with the
government) to Count One of the Indictment, charging defendant with a violation of
18 U.S.C. $$ 2252A(a)(5)(B) and 2252A(b)(2), that is, Possession of Child Pornography

Involving a Prepubescent Minor. The undersigned magistrate judge finds the following:

l. The defendant, upon advice of counsel, has consented orally and in
writing to enter this guilty plea before a magistrate judge subject to
final approval and sentencing by the presiding district judge;

 

 
2. The defendant fully understands the nature of the charges (including each
essential element of the offense(s) charged and penalties);

3. The defendant fully understands the terms of the plea agreement and plea
agreement supplement;

4, The defendant understands all constitutional and statutory rights and
wishes to waive these rights, including the right to a trial by jury and
the right to appear before a United States district judge;

5. The defendant’s plea is made freely and voluntarily;

6. The defendant is competent to enter this plea of guilty;

7. There is a factual basis for this plea; and
8. The ends of justice are served by acceptance of the defendant’s plea of
guilty.

Based on the above, I recommend that the defendant’s plea of guilty be accepted,
that the defendant be adjudged guilty, and that sentence be imposed accordingly.

B. Recommendation regarding 18 U.S.C. § 3143(a)(2) - Release or
detention of a defendant pending sentence.

Upon defendant’s initial appearance, the Government did not file a motion to
detain, thus requiring the court to determine what bond and/or other conditions of release
would reasonably assure defendant’s appearance as required and the safety of the
community. See, e.g., 18 U.S.C. § 3142 (a), (b), (©)(1)(B). Asa result, the undersigned
set bond and conditions after reviewing the Pretrial Services Report (Bond Report)
prepared by the U.S. Probation Officer assigned to this case, which stated that imposition
of certain conditions would reasonably assure defendant’s appearance and the safety of

the community.

 
 

The undersigned also notes, however, the Probation Officer reports that, upon
being found guilty, defendant may be subject to mandatory detention pending sentencing
pursuant to 18 U.S.C. § 3143(a)(2), as the offense to which he is pleading guilty,
Possession of Child Pornography Involving a Prepubescent Minor, in violation of
I8US.C. §§2252A(a)(5)(B) and 2252A(b)(2), is an offense described in
18 U.S.C. §3142(f)(1)(A). As determined by the Fifth Circuit, possession of child
pornography is a “crime of violence” within the meaning of 18 U.S.C. § 3142 (f)(1)(A)
(see United States vy. Fitzpatrick, 44 F. App’x 653 (Sth Cir. 2002)) and would therefore
qualify for mandatory detention.

Defendant must be ordered detained pursuant to 18 U.S.C. § 3143(a)(2) unless:
(1)(a) the court finds there is a substantial likelihood that a motion for acquittal or new trial
will be granted, or (b) the Government has recommended that no sentence of imprisonment
be imposed, or (c) exceptional circumstances are clearly shown under § 3145(c) why the
defendant should not be detained, and (2) the court finds by clear and convincing evidence
that defendant is not likely to flee or pose a danger to any other person or the community
if released. See United States v. Carr, 947 F.2d 1239 (Sth Cir. 1991). As a result, if the
court accepts this Report and Recommendation on Plea, and adjudges defendant guilty, it
is the further recommendation of the undersigned that defendant be detained pending
imposition or execution of sentence, pursuant to 18 U.S.C. § 3143(a)(2), absent defendant
establishing either of the foregoing exceptions.

Although I have conducted these proceedings and accepted the defendant’s plea of

guilty, the United States district judge has the power to review my actions and possesses

 

 
 

final decision-making authority in this proceeding. Thus, if the defendant has any
objections to these findings or any other action of the undersigned, he is required to make
those known to the United States district judge within fourteen (14) days of today.

Signed on May 24, 2021.

[

D. GORDON BRYAN .
UNITED STATES MAGISfRATE JUDGE

 

 
